Citation Nr: 0319530	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  02-06 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim for service connection for a low back 
disorder.




REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from August 1973 to 
September 1977.  

The claim for service connection for a low back disorder 
previously was denied by VA rating decisions in May 1978 and 
October 1978.  The veteran did not appeal either of those 
determinations within one year of being notified of them, so 
they are final and binding on him based on the evidence then 
of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.302 (2002).  

The current appeal to the Board of Veterans' Appeals (Board) 
arises from a September 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the veteran's petition to 
reopen his claim for service connection for a low back 
disorder.  

FINDINGS OF FACT

1.  By a rating action in October 1978, the RO denied the 
veteran's claim for service connection for a low back 
disorder; the veteran did not appeal that determination 
within one year of the notice thereof and, under the law, the 
decision became final and binding on him based on the 
evidence then of record.  

2.  The evidence received since the October 1978 rating 
decision, however, which includes VA hospital reports and 
progress notes, bears directly and substantially on the 
veteran's claim and, therefore, must be considered in order 
to fairly decide the merits of the claim.  

CONCLUSION OF LAW

Evidence received since the October 1978 rating decision, 
wherein the RO denied the veteran's claim for service 
connection for a low back disorder, is new and material; 
therefore, the veteran's claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Laws, Regulations, and Court Precedents

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  
See, too, Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

Even when a disease is first diagnosed after service, service 
connection nevertheless may be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applies.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

During the pendency of the veteran's appeal, the Veterans' 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Regulations implementing the VCAA are now published at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The provisions of the regulations 
applicable to attempts to reopen finally disallowed claims 
are effective for claims received on or after August 29, 
2001.  

The Court has concluded that the VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in 
this appeal, to reopen the claim, a discussion of the VCAA is 
inconsequential and, in fact, will be deferred until 
completion of the additional development discussed in the 
REMAND following the ORDER.  

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2002).  

For claims received prior to August 29, 2001, new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Hodge v. West, 155 
F.3d 1356 (Fed Cir 1998); 38 C.F.R. § 3.156(a) (2002).  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final decision is, in fact, new.  
As indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence means evidence that was not of 
record at the time of the last final disallowance ("on any 
basis" - merits or otherwise) of the claim, and is not 
"merely cumulative" of other evidence that was then of 
record.  Evans v. Brown, 9 Vet. App. 273, 283-285 (1996).  
This analysis is undertaken by comparing the newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  Anglin v. West, 203 F.3d 1343, 1346 
(Fed. Cir. 2000) ("nothing in Hodge suggests that the 
understanding of 'newness' as embodied in the first prong of 
the Colvin test is inadequate or in conflict with the 
regulatory definition of new and material evidence").  

Although "not every piece of new evidence is 'material' . . . 
some new evidence may well contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Hodge, at 1363.  



The credibility of new evidence is presumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  Therefore, in this case, 
the evidence that must be considered in determining whether 
the veteran's claim should be reopened is the evidence 
received since the RO's October 1978 decision-which he did 
not appeal.  

II.  New and Material Evidence to Reopen the Claim for 
Service Connection for a Low Back Disorder

When this case was considered by the RO in October 1978, the 
record was fairly clear.  The record showed the veteran had 
served on active duty from August 1973 to September 1977.  
His service medical records (SMRs) showed he was seen in May 
1975, while in service, for complaints of low back pain.  
Examination revealed a limited range of motion in flexion 
with minimal tenderness over L-1.  X-ray study revealed a 
small area with compression at L1.  The pertinent diagnosis 
was a small compression fraction of L-5.  He was next seen in 
August 1975 for complaints of pain in his lower back, 
especially with prolonged standing or sitting.  An 
examination conducted in September 1975 reported a history of 
recurrent back pain; no pertinent diagnosis was made.  The 
discharge examination conducted in April 1977 was negative 
for any complaints or diagnosis of a low back disorder.  

A rating action of May 1978 denied service connection for a 
back disorder as not being found on the last examination 
(i.e., no medical evidence of current disability).  

The veteran was afforded a VA examination in September 1978, 
at which time it was noted that he was previously diagnosed 
as having a compression fracture in the L1 area in service, 
but no specific injury was reported.  At the time of the 
examination, he complained of recurrent back pain with 
trouble bending over.  Examination of his lumbar spine 
revealed no limitation of motion.  There also was no pain on 
percussion of his spine.  X-ray study of his spine revealed 
spina bifida occulta of S1, but no other significant 
abnormality.  The pertinent diagnosis was status post L1 
compression fracture with residual pain and limitation with 
bending.  

By a rating action in October 1978, the RO confirmed the 
denial of the veteran's claim for service connection for a 
low back disorder, based upon a finding that spina bifida 
occulta was a congenital disorder not subject to service 
connection (as a matter of law).  See 38 C.F.R. §§ 3.303(c), 
4.9.

The evidence received since the October 1978 decision 
essentially consists of:  a VA hospital summary dated from 
October 1999 to November 1999; VA outpatient treatment 
reports dated from November 1998 to February 2000; 
VA progress notes dated from January 2000 to February 2000; 
VA progress notes dated from November 1998 to April 2000; VA 
progress notes dated from March 2000 to August 2000; VA 
progress notes dated in May 2000; and VA imaging studies of 
the spine, including CT scans and X-rays, conducted from 
April 2000 through May 2002.  

The Board notes that the newly received medical records are 
both new and material; that is, we find the evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Of significance is the fact 
that the medical evidence of record shows that the veteran 
currently suffers from a low back disorder, other than 
congenital spina bifida occulta.  The medical evidence shows 
he was admitted to a VA hospital in January 2000, at which 
time it was noted that he had bulging discs from C3 to C4 and 
in the lumbar vertebrae, past injury.  A CT scan of the 
lumbar spine, dated in October 2001, also disclosed findings 
of a small disk bulge at L4 and L5, with no significant nerve 
root or spinal cord compression; however, another CT scan of 
the lumbar spine, dated in May 2002, shows a spina bifida 
deformity at S1.  A VA progress note dated in May 2002 
contains a diagnosis of chronic low back pain (maybe due to 
old trauma) and bulging disks at L4 and L5.  This progress 
note, in particular, suggests the veteran's chronic low back 
pain may be related to his complaints of back pain while in 
service and, therefore, is both new and material to his case.  
See 38 C.F.R. § 3.156.  Hickson v. West, 11 Vet. App. 374, 
378 (1998).  Accordingly, his claim is reopened.  




ORDER

Since new and material evidence has been received, the 
petition to reopen the claim for service connection for a low 
back disorder is granted; to this extent, and this extent 
only, the appeal is allowed.


REMAND

The veteran alleges that his current low back condition is 
the result of an injury (trauma) that he sustained in service 
while unloading supplies.  He also says there is no evidence 
of record indicating he had spina bifida occulta during his 
childhood or even while in service.  On the contrary, his 
service medical records confirm he was treated for back pain 
in service and received a diagnosis of a small compression 
fracture of L1.  He further argues that his treating 
physician at the VA Medical Center (VAMC) in Bath, New York, 
opined that his increasing low back pain may be related to 
the old lumbar spine injury in service.  The veteran's 
representative points out that doctor made no comment about 
the veteran being treated for spina bifida or that his 
increasing pain was related to this condition.

In this regard, the Board observes that the veteran has not 
undergone a current VA examination concerning his present 
complaints.  Nor is there a VA medical opinion of record 
discussing the likely etiology of any current back disorder.  
VA's duty to assist requires that the veteran be afforded a 
VA examination with respect to his disability, which should 
take into account the records of his prior medical history 
and includes an opinion as to the cause of his disability at 
issue.  38 U.S.C.A. § 5103A(d) (West 2002).  See also Pond v. 
West, 12 Vet. App. 341, 346 (1999); Moore v. Derwinski, 1 
Vet. App. 401, 405 (1991).  For these reasons, a remand is 
required.  



To ensure that all evidence potentially relevant to the 
veteran's claim is obtained, and to ensure full compliance 
with due process requirements, the case is hereby REMANDED to 
the RO for further development as follows:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed concerning the issue of the 
veteran's entitlement to service 
connection for a low back disorder.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), as well as the implementing 
regulations, are fully complied with and 
satisfied.  This includes notifying the 
veteran in writing of what evidence, 
if any, must be obtained by him and what 
evidence, if any, will be obtained by VA 
on his behalf.  See Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App 183, 
186-87 (2002).  

2.  Ask the veteran to provide the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may have treated him for a low back 
disorder since his release from active 
duty in 1977.  After securing any 
necessary authorization or medical 
releases, the RO must request and 
associate with the claims file copies of 
his complete treatment reports.  
Regardless of his response, the RO should 
obtain all outstanding VA records and 
treatment notes.  The RO should advise 
the veteran of any records it is unable 
to obtain.  



3.  Upon completion of the above 
development, schedule the veteran for a 
VA orthopedic examination to obtain a 
medical opinion concerning the cause of 
any current low back disorder found.  The 
claims folder, including a copy of this 
Remand, must be made available to the 
examiner for a review of the veteran's 
pertinent medical history-particularly 
his complaints and clinical findings 
during service.  The examiner should 
specify on the examination report that 
the claims folder was reviewed.  All 
tests, studies, and consultations deemed 
warranted by the examiner should be 
accomplished (and the reports made 
available to, and considered by, the 
primary examiner prior to completion of 
his/her report).  

Following the examination, the examiner 
should express an opinion on the 
following questions:  1) What is 
the diagnosis, or diagnoses, of the 
veteran's current low back disability; 
(2) Which of the diagnoses (if any) 
represents an acquired disorder as 
opposed to a congenital defect or 
abnormality; (3) Is it at least as likely 
as not that any acquired low back 
disability is the result of an injury 
during active service or, alternatively, 
had its onset in service.  The examiner 
must provide a rationale for the opinions 
expressed.  

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been completed, including 
responses to the questions posed for the 
VA examiner.  If any development is 
incomplete, take corrective action..  38 
C.F.R. § 4.2 (2002); see also Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  Following completion of the above 
development, and any other development 
deemed warranted by the record, 
readjudicate the claim for service 
connection for a low back disorder.  If 
the determination remains adverse to the 
veteran, send him and his representative 
a supplemental statement of the case and 
give them an opportunity to respond.

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



